This cause is now before this court on motion of plaintiff, appellee, to dismiss the appeal on the ground that the order appealed from is not a final order.
The action is one for partition. After judgment the defendant, appellant, filed a motion to set aside the order of partition, the writ of partition, the election to take at the appraised value, and the commissioner's report. After hearing, the motion was overruled. From the order overruling the motion this appeal was taken.
An order overruling a motion to vacate a judgment has always been held to be a final order. 2 Ohio Jurisprudence, 225, 226, Section 110, and cases cited.
Motion to dismiss overruled.
Motion overruled.
WISEMAN, P. J., HORNBECK and MILLER, JJ., concur. *Page 293